Citation Nr: 0535175	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the throat, including the right tonsil and right 
cervical lymph nodes, claimed as due to asbestos exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma of the throat, including the right tonsil and right 
cervical lymph nodes, claimed as due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active Naval service from April 1966 to 
January 1970 (including in Vietnam).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Lincoln, Nebraska, Regional Office (RO), which denied service 
connection for squamous cell carcinoma of the throat, 
including the right tonsil and right cervical lymph nodes, 
claimed as due to asbestos or Agent Orange exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

It is contended, in essence, that during service, appellant 
was exposed to asbestos aboard naval vessels, including in 
sleeping quarters; and that his throat cancer is related to 
in-service asbestos, or Agent Orange exposure from service in 
Vietnam.  

Post-service private clinical records reveal that in December 
2001, a surgical pathology report diagnosed biopsy specimens 
from the right inferior tonsil as showing squamous cell 
carcinoma (although on biopsy a few days later, different 
biopsy specimens from the right inferior tonsil were 
diagnosed as showing severe dysplasia without invasive 
carcinoma).  In December 2001, appellant underwent resection 
of a right neck mass that was diagnosed as metastatic 
squamous cell carcinoma involving right cervical lymph nodes 
with primary site unknown.  Subsequent private clinical 
records include impressions of tonsil carcinoma with cervical 
metastasis and oropharyngeal/tonsil squamous cell carcinoma.  

As to service connection claims for asbestos-related 
diseases, VA issued DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), which provided guidelines for 
considering compensation claims based on exposure to 
asbestos; and such information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1, Part VI, para. 7.68 (Sept. 21, 1992) and, as 
subsequently amended, in para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that VA is to develop any 
evidence of asbestos exposure before, during, and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  Additionally, the guidelines state 
that cancers of the larynx and pharynx may be associated with 
asbestos exposure.  

The appellant's DD Form 214 shows that he served as a "BM" 
[boatswain] and that he was wounded in Vietnam.  It would 
appear reasonable to assume that appellant was exposed to in-
service asbestos aboard naval vessels, as the RO appears to 
have done in the Statement of the Case issued to the 
appellant.  See also 38 U.S.C.A. § 1154(a) (West 2002) (in 
service connection determinations, due consideration shall be 
given to the places, types, and circumstances of the 
veteran's service).  

As to the claim of entitlement to service connection for 
throat cancer due to asbestos exposure, a remand appears 
necessary for the RO to obtain VA medical opinion as to 
whether there was a relationship between asbestos exposure 
and the claimed throat cancer.  See M21-1, Part VI, par. 
7.21(d)(1).

Additionally, it does not appear from the record that the RO 
provided the appellant notice of the information and evidence 
necessary to substantiate his claim for entitlement to 
service connection for throat cancer on the basis of Agent 
Orange exposure, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With respect to the claim for 
service connection for throat cancer 
on the basis of Agent Orange 
exposure, the RO should provide 
appellant appropriate VCAA notice 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable statutory 
and regulatory provisions and any 
other applicable legal precedent.  
This VCAA notice should include 
informing him of the information and 
evidence necessary to substantiate 
this claim, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and 
which evidence will be retrieved by 
VA, as well as notice that he should 
provide any evidence in his 
possession that pertains to this 
claim.

2.  The RO should have an 
appropriate VA physician review the 
entire claims folders and render an 
opinion as to whether or not it is 
at least as likely as not that any 
squamous cell carcinoma of the 
throat, including the right tonsil 
and right cervical lymph nodes, is 
causally or etiologically related to 
service, including any in-service 
asbestos or Agent Orange exposure.  
The physician should comment upon 
the clinical significance, if any, 
of the December 2001 private 
surgical pathology report that 
diagnosed biopsy specimens from the 
right inferior tonsil as showing 
squamous cell carcinoma.  

The physician should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  The RO should consider all 
additional evidence and readjudicate 
the issues on appeal.  In its 
readjudication, the RO should 
consider the provisions of DVB 
Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), VA 
Adjudication Procedure Manual M21-1, 
Part VI, para. 7.21, and any other 
applicable provisions, in order to 
ensure that appellant's claim for 
service connection for squamous cell 
carcinoma of the throat, including 
the right tonsil and right cervical 
lymph nodes, claimed as due to 
asbestos exposure, has been properly 
developed.  If the benefits sought 
are not granted, a supplemental 
statement of the case should be 
provided, and appellant should be 
afforded the appropriate period to 
respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  

The appellant has the right to submit additional evidence and 
argument on the matters Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


